Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is in response to the Applicant’s amendment filed on November 10, 2021. Claims 1-15 are pending and will be considered for examination. 
Response to Arguments
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 101, have been fully considered but they are not persuasive.  The Applicant argues that the claims are patent-eligible because they integrate the exception into a practical application and because they add significantly more to the exception.  The examiner respectfully disagrees.  The claims recite generic computer components for performing generic computer operations.  
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 102, have been fully considered but they are not persuasive.  The Applicant argues that Dunning does not disclose an e-commerce platform, but instead discloses a business-to-business system.  The examiner respectfully disagrees.  Dunning discloses an e-commerce platform (paragraph [0002]; Fig. 4).  Applicant also argues that Dunning does not store the unlisted product.  The examiner respectfully disagrees.  Dunning discloses storing the product (paragraph [0061], lines 7-13).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-13 are directed to a method, which is a process.  Claim 14 is directed to a “computer-readable non-transitory storage medium”, which is a manufacture.  Claim 15 is directed to a device, which is a machine.  Therefore, claims 1-15 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 14, and 15 recite the limitations of receiving from a second user a listing request for a first product that is not listed, wherein the first product is owned by a first user; in response to receiving the product request; associating 
Claims 1, 14, and 15 recite the abstract idea of a second user requesting a first product that is owned by a first user; in response to the request, the first user listing the first product to make it available; and sending a notification to the second user indicating the first product owned by the first user is available.  This is an abstract idea because it covers certain methods of organizing human activity (i.e. commercial, sales activities, or personal interactions).  A user requesting a product that is owned by another user, having the other user list the product, and then sending a notification to the requesting user that the product is available is a form of commercial / personal interaction between two users.  Dependent claims 2-13 recite the same abstract idea identified in claim 1.



Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-13 recite the additional elements of a computing device, an e-commerce platform, and two electronic devices.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, displaying, and storing data.  These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 14 and 15 recite the additional elements of computer storage medium (i.e. memory), one or more processors, a computing device, an e-commerce platform, and two electronic devices.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, displaying, and storing data.  These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.


Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-13 recite the additional elements of a computing device, an e-commerce platform, and two electronic devices.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality for performing generic computer functions of processing, displaying, and storing data.  These limitations are no more than mere instructions to apply the exception using generic computer components.
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, displaying, and storing data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.
Claims 14 and 15 recite the additional elements of computer storage medium (i.e. memory), one or more processors, a computing device, an e-commerce platform, and two electronic devices.  Whether taken individually or in combination as a whole, these elements are recited at a high level of generality 
Taking the additional elements individually, the computer components perform purely generic computer functions of processing, displaying, and storing data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.












Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0040324 A1 (“Dunning”).
	Claim 1: Dunning teaches an information processing method performed by a computing device (Fig. 3) of an e-commerce platform (paragraph [0002]; Fig. 4), the method comprising:
receiving, from a second user (paragraph [0009], lines 1-3: merchant) of the e-commerce platform (paragraph [0002]; Fig. 4), a listing request for a first product that is not listed (paragraph [0011], lines 3-7 teach ordering products that are not registered with the network) on the e-commerce platform (paragraph [0002]; Fig. 4), wherein the first product is owned by a first user (paragraph [0009], lines 1-3: vendor; paragraph [0064] teaches that goods are ordered from the vendor) of the e-commerce platform (paragraph [0002]; Fig. 4);
in response to receiving the product request;
associating the listing request with information on the first product (paragraph [0058], lines 1-5 teach completing a purchase order) stored in the e-commerce platform (paragraph [0002]; Fig. 4); and
sending, to a first electronic device associated with the first user, a first notification indicating that the listing request for the first product has been made on the e-commerce platform (paragraph [0012] and paragraph [0057], lines 4-8; paragraph [0060] teaches sending a copy of the purchase order to the vendor, Fig. 9, “904”; paragraph [0065], lines 1-2);
receiving, from the first user, a response to the listing request to list the first product on the e-commerce platform (paragraph [0057], lines 4-8 teach that the vendor is given the opportunity to respond to the request); and
		in response to receiving the response to the listing request, performing listing processing of the first product to make the first product owned by the first user available on the e-commerce platform (paragraph [0061], lines 7-13 teaches that the vendor's product information is added to the database), including:
sending, to a second electronic device associated with the second user, a second notification indicating that the first product owned by the first user is available on the e-commerce platform in accordance with the response to the listing request from the first paragraph [0060] teaches sending a purchase order to both parties; paragraph [0065], lines 9-12 teaches making the vendor's product information available to other users via the network).

Claim 2: Dunning teaches the limitations of claim 1 as noted above.  Dunning also teaches that the first product includes a product purchased by the first user on the e-commerce platform or another e-commerce platform (paragraphs [0001] and [0025] teach a business-to-business network; paragraph [0005], lines 1-3 teaches reselling products).
Claim 3: Dunning teaches the limitations of claim 1 as noted above.  Dunning also teaches that the method is performed using at least some of the product information associated with the first product when the first user purchased the first product (paragraphs [0013] and [0065]).
	Claim 4: Dunning teaches the limitations of claim 1 as noted above.  Dunning also teaches the notification includes a desired price of the first product at the time of listing the first product (paragraph [0060] teaches sending a copy of the purchase order to the vendor.  A purchase order is a commercial document that inherently includes a price for a product).
	Claim 8: Dunning teaches the limitations of claim 1 as noted above.  Dunning also teaches in response to receiving, from the first user, the response to the listing request to list the first product on the e-commerce platform, notifying one or more users who are interested in the first product of the response to the paragraph [0012] and paragraph [0057], lines 4-8; paragraph [0060] teaches sending a copy of the purchase order to the vendor; Fig. 9, “904”; paragraph [0065], lines 1-2; paragraph [0060] teaches sending a purchase order to both parties; paragraph [0065], lines 9-12 teaches making the vendor's product information available to other users via the network).
	Claim 9: Dunning teaches the limitations of claim 1 as noted above.  Dunning also teaches enabling a UI component that enables acceptance of the response to the listing request to be displayed on the second electronic device (paragraph [0065]; paragraph [0065], lines 9-12 teaches making the vendor's product information available to other users via the network).
	Claim 10: Dunning teaches the limitations of claim 1 as noted above.  Dunning also teaches completing a transaction for the first product with the second user after receiving the response to the listing request from the first user (paragraph [0041], TABLE 1 shows purchase orders are completed and the product is shipped).
	Claim 12: Dunning teaches the limitations of claim 1 as noted above.  Dunning also teaches providing one or more benefits to other users who initiate the listing request (Fig. 5, paragraph [0044] teaches displaying rebate information).
	Claim 13: Dunning teaches the limitations of claim 1 as noted above.  Dunning also teaches accepting a purchase request only from other users who initiated respective listing requests for the first product for a predetermined period in accordance with receiving the response to the listing request from the first user paragraph [0041], TABLE 1 shows approving a purchase order; paragraph [0042], TABLE 1a shows purchase orders are not approved if placed prior to a predetermined date).
	Claim 14: This claim is rejected under the same rationale as set forth above in claim 1.
Claim 15: This claim is rejected under the same rationale as set forth above in claim 1.















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0040324 A1 (“Dunning”) in view of US 2010/0250391 A1 (“Yruski”).
Claim 5: Dunning teaches the limitations of claim 4 as noted above.  Dunning does not teach changing the desired price of the first product at a time period after the first user purchased the first product.  However, Yruski teaches that competitive pressures can cause sellers to decrease the price of a product in order to win a sale (paragraph [0004]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Yruski into the invention of Dunning.  One of ordinary skill in the art would have been motivated to do so in order for the vendor to win the sale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0040324 A1 (“Dunning”) in view of US 6,269,343 B1 (“Pallakoff”).
	Claim 7: Dunning teaches the limitations of claim 1 as noted above.  Dunning does not teach receiving the listing request includes acquiring product requests from one or more other users until the first user approves the product request for the first product.  However, Pallakoff teaches a method for demand aggregation that allows prices to depend on the amount of goods or services that buyers collectively agree to purchase (col. 1, lines 53-67).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Pallakoff into the invention of Dunning.  One of ordinary skill in the art would have .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0040324 A1 (“Dunning”) in view of US 2008/0114671 A1 (“Goel”).
	Claim 11: Dunning teaches the limitations of claim 1 as noted above.  Dunning does not teach that the listing request includes an upper price limit for the first product. However, Goel teaches that a bidder who is bidding on a listing of items may specify a maximum price that the bidder is willing to pay for an item (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Goel into the invention of Dunning.  One of ordinary skill in the art would have been motivated to do so in order to allow a user to place an upper price limit for an item.

	Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 6 recites a combination of elements not found in the prior art.  Specifically, the claim recites the following:

“…the receiving the listing request includes receiving second price information indicating the second user’s desired price; and the first notification includes a notification that the listing request was made in accordance with a determination that the second user's desired price is equal to or more than the desired price.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 6,269,343 B1 (“Pallakoff”): Pallakoff discloses an online marketing system and method for auctions.  However, Pallakoff does not teach or suggest the limitations identified above.
(ii) “Electronic Shopping” by Lohse et al. (“Lohse”): Lohse discloses designing an effective online store. However, Lohse does not teach or suggest the limitations identified above.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 




/NAEEM U HAQ/Primary Examiner, Art Unit 3625